Name: Commission Regulation (EEC) No 797/83 of 5 April 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 4. 83 Official Journal of the European Communities No L 89/9 COMMISSION REGULATION (EEC) No 797/83 of 5 April 1983 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 April 1 983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 323, 19 . 11 . 1982, p . 8 . No L 89/10 Official Journal of the European Communities 7. 4. 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.1 6 1.20 1.22 1.28 07.01-131 07.01-15 J 07.01-21 1 07.01-221 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 ] ex 07.01-36 07.01-41 1 07.01-43 f 07.01 A II 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I New potatoes Cauliflowers White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas 1 122 4443 375 4161 5138 1214 3623 201,12 796,33 67,31 745,73 920,88 217,62 649,35 56,40 223,32 18,87 209,13 258,24 61,02 182,10 168,63 667,69 56,44 625,27 772,13 182,46 544,45 17,85 70,67 5,97 66,18 81,73 19,31 57,63 33505 132662 11214 124232 153411 36254 108176 63,48 251,37 21,24 235,40 290,68 68,69 204,97 15,67 62,06 5,24 58,11 71,76 16,95 50,60 1.30 07.01-451 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 7367 1 320,32 370,26 1 107,05 117,18 219955 416,78 102,89 1.32 1.40 1.50 1.60 1.70 1.74 ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks 1087 1323 4103 795 8040 1423 194,89 237,17 735,34 142,57 1 440,89 255,03 54,65 66.51 206,21 39,98 404,08 71.52 163,41 198,86 616,56 119,54 1208,14 213,83 17,29 21,05 65,26 12,65 127,88 22,63 32467 39511 122503 23752 240042 42486 61,52 74,86 232,12 45,00 454,84 80,50 15,18 18,48 57,30 11,11 112,29 19,87 1.80 1.80.1 1.80.2 1.90 1.100 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 } 07.01-77 J 07.01 K 07.01 L 07.01 M Asparagus :  green  other Artichokes Tomatoes 21376 24321 2309 3308 3830,98 4358,76 413,95 592,95 1 074,35 1 222,36 116,08 166,28 3212,15 3654,68 347,09 497,17 340,01 386,86 36,74 52,62 638 211 726135 68962 98781 1 209,30 1 375,90 130,67 187,17 298,56 339,69 32,26 46,21 1.110 07.01-81 I 07.01-82 } 07.01 P I Cucumbers 2090 374,55 105,03 314,05 33,24 62397 118,23 29,19 1.112 1.118 1.120 07.01-85 07.01-91 07.01-93 07.01 Q II 07.01 R 07.01 S Chantarelles Fennel Sweet peppers 31493 1307 5452 5644,01 234,26 977,10 1 582,79 65,69 274,01 4732,32 196,42 819,27 500,93 20,79 86,72 940247 39027 162778 1781,61 73,95 308,43 439,85 18,25 76,14 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-94 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 ex 07.01 T ex 07.01 T ex 07.01 T ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Aubergines (Solanum melongena L.) Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines 3027 2253 2338 3674 2232 3567 5938 11 121 2986 542,65 403,83 419,02 658,42 400,05 639,38 1 064,26 1 993,09 535,16 152,17 113,24 117,51 184,64 112,19 179,30 298,45 558,93 150,07 454,99 338,60 351,33 552,06 335,43 536,10 892,35 1671,14 448,71 48,16 35,84 37,19 58,43 35,50 56,74 94,45 176,89 47,49 90401 67275 69806 109688 66646 106517 177298 332033 89153 171,29 127,47 132.27 207,84 126.28 201,83 335,95 629,14 168,93 42,29 31,47 32,65 51,31 31,17 49,82 82,94 155,32 41,70 7 . 4 . 83 Official Journal of the European Communities No L 89/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02-32 08.02-34 1 08.02-37 I ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02 B ex 08.02 C ex 08.02 D  Navels , Navelines , Navelates, Salustianas , Vernas, Valencia lates , Maltese, Shamoutis , Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink 1962 1436 2596 2589 3997 2962 1289 1325 2633 351,65 257,36 465,31 463,98 716,39 530,88 231,04 237,55 472,00 98,61 72,17 130,49 130,11 200,90 148,87 64,79 66,61 132,36 294,84 215,79 390,15 389,03 600,67 445,12 193,72 199,18 395,75 31,21 22,84 41,29 41,18 63,58 47,11 20,50 21,08 41,89 58 582 42875 77518 77295 119 346 88440 38489 39 574 78631 111,00 81,24 146,88 146,46 226,14 167,58 72,93 74,98 148,99 27,40 20,05 36,26 36,15 55,83 41,37 18,00 18,51 36,78 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6161 1 104,12 309,63 925,77 97,99 183938 348,53 86,04 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2445 438,17 122,88 367,39 38,89 72996 138,31 34,14 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3045 545,70 153,03 457,55 48,43 90910 172,26 42,52 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7235 1 296,69 363,64 1 087,23 115,08 216019 409,32 101,05 2.130 2.140 ex 08.07-32 ex 08.07-32 ex 08.07 B ex 08.07 B Peaches Nectarines 12097 12605 2167,92 2259,08 607,96 633,53 1817,73 1894,17 192,41 200,50 361 158 376346 684,33 713,11 168,95 176,05 2.150 08.07-51 1 08.07-55 [ 08.07 C Cherries 4191 751,20 210,66 629,86 66,67 125145 237,13 58,54 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 5332 955,64 267,99 801,27 84,81 159202 301,66 74,47 2.170 08.08-11 1 08.08 -1 5 | 08.08 A Strawberries 13867 2485,23 696,95 2083,78 220,57 414019 784,49 193,68 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8857 1 587,37 445,16 1 330,96 140,88 264444 501,07 123,70 2.180 2.190 2.195 2.200 2.205 08.09-11 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 Water melons Melons (other than water melons) Pomegranates Kiwis Medlars 2623 4280 7941 13162 4312 470,07 767,15 1 423,23 2358,84 772,91 131,82 215,13 399,12 661,50 216,75 394,14 643,23 1 193,33 1977,81 648,06 41,72 68,08 126,31 209,35 68,59 78311 127802 237099 392964 128760 148,38 242,16 449,26 744,60 243,98 36,63 59,78 110,91 183,83 60,23